DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takeyama (WO2016/208203A1).
Note US Pub. No. 2018/0362734 is the US equivalent and is being used for reference.
Regarding claim 1, the Takeyama reference discloses a gas seal member (Title) for high-pressure hydrogen device (Para. [0023]) which is formed of a cross-linked product of an elastomer composition (Para. [0025]), wherein 
the elastomer composition comprises an elastomer and fibrous carbon nanostructures (Para. [0025]). The same materials are disclosed in the Takeyama reference and would inherently satisfy the relationship 0.7 < D2/D1 < 1.0.
However, in the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Takeyama reference to have the claimed relationship, in order to allow for proper sealing of the gas.
Regarding claim 2, the Takeyama reference discloses the elastomer is nitrile rubber, hydrogenated nitrile rubber, or fluororubber (Para. [0027]).
Regarding claim 3, the Takeyama reference discloses the fibrous carbon nanostructures have an average diameter of 1 nm or more and 60 nm or less (Para. [0015]).
Regarding claim 4, the Takeyama reference discloses the fibrous carbon nanostructures comprise single-walled carbon nanotubes (Para. [0025]).
Regarding claim 5, the Takeyama reference discloses the elastomer composition comprises 3 parts by mass or more and 15 parts by mass or less of the fibrous carbon nanostructures comprising single-walled carbon nanotubes, per 100 parts by mass of the elastomer (Para. [0031]).
Regarding claim 6, the Takeyama reference discloses the gas seal member is capable of being used in a state of being in contact with high-pressure hydrogen of 35 MPa or more and 105 MPa or less (Paras. [0023] and [0106]).
Regarding claim 7, the Takeyama reference discloses a high-pressure hydrogen device (Para. [0023]) comprising: 
a container filled with high-pressure hydrogen of 35 MPa or more and 105 MPa or less (Paras. [0023] and [0106]); and 
the gas seal member for high-pressure hydrogen device according to claim 6 which is in contact with the high-pressure hydrogen in the container (Claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675